 



Exhibit 10.2
AMENDED AND RESTATED
SEVERANCE AGREEMENT
     THIS AMENDED AND RESTATED SEVERANCE AGREEMENT (this “Agreement”), dated as
of «Date», is made and entered into by and between National City Corporation, a
Delaware corporation, and «Name» (the “Executive”).
WITNESSETH:
          WHEREAS, the Executive is a senior executive of the Company (as
defined below), is employed by the Company and has made and is expected to
continue to make major contributions to the profitability, growth and financial
strength of the Company;
          WHEREAS, the Company recognizes that, as is the case of most
companies, the possibility of a Change in Control exists;
          WHEREAS, the Company seeks to assure itself of both present and future
continuity of management and desires to establish certain minimum severance
benefits for certain of its senior executive officers and other key employees,
including the Executive, applicable in the event of a Change in Control;
          WHEREAS, the Company seeks to ensure that its senior executives and
other key employees are not practically disabled from discharging their duties
in respect of a proposed or actual transaction involving a Change in Control;
and
          WHEREAS, the Company seeks to provide additional inducement for the
Executive to continue to remain in the ongoing employ of the Company.
          NOW, THEREFORE, in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
agree as follows:
     1. Certain Defined Terms. In addition to terms defined elsewhere herein,
the following terms have the following meanings when used in this Agreement with
initial capital letters:
     (a) “Accounting Firm” means PricewaterhouseCoopers LLP (“PWC”), except if
PWC is unable or unwilling to serve or perform in the capacity contemplated by
this Agreement, the Surviving Entity and the Executive shall mutually select
another national accounting firm of recognized standing to serve and perform in
that capacity under this Agreement.

1



--------------------------------------------------------------------------------



 



     (b) “Agreement” shall have the meaning set forth in first paragraph of this
agreement.
     (c) “Base Pay” means the Executive’s annual base salary at a rate not less
than the Executive’s annual fixed or base compensation as in effect for the
Executive immediately prior to the occurrence of a Change in Control or such
higher rate as may be in effect from time to time.
     (d) “Cause” means the termination by the Surviving Entity of the
Executive’s employment with the Surviving Entity as a result of:
     (i) the Executive committing an intentional act of fraud, embezzlement or
theft in connection with the Executive’s duties or in the course of the
Executive’s employment with the Surviving Entity and such act shall have been
materially harmful to the Surviving Entity;
     (ii) the Executive causing intentional wrongful damage to property of the
Surviving Entity and such damage shall have been materially harmful to the
Surviving Entity;
     (iii) the Executive committing an intentional wrongful disclosure of secret
processes or confidential information of the Surviving Entity and such
disclosure shall have been materially harmful to the Surviving Entity;
     (iv) the Executive intentionally engages in any Competitive Activity and
such act shall have been materially harmful to the Surviving Entity;
     (v) the Surviving Entity has been ordered or directed by a written order
from any federal or state regulatory agency with jurisdiction to terminate or
suspend the Executive’s employment and, notwithstanding the reasonable best
efforts of the Surviving Entity to oppose and to appeal the order or directive,
that order or directive has become a final non-appealable order; or
     (vi) the Executive being convicted of or entering into any pre-trial
diversion with respect to a criminal offense involving dishonesty, breach of
trust, money laundering or the illegal manufacture, sale, distribution of or
trafficking in controlled substances.
For purposes of this Agreement, no act or failure to act on the part of the
Executive shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Surviving Entity. Notwithstanding the foregoing, the Executive shall not be
deemed to have been terminated for “Cause” hereunder unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative

2



--------------------------------------------------------------------------------



 



vote of not less than three-quarters of the Surviving Entity Directors at a
meeting called and held for such purpose, after reasonable notice to the
Executive and an opportunity for the Executive, together with the Executive’s
counsel (if the Executive chooses to have counsel present at such meeting), to
be heard before the Surviving Entity Board, finding that, in the good faith
opinion of the Surviving Entity Board, the Executive has committed an act
constituting “Cause” as herein defined and specifying the particulars thereof in
detail. Nothing herein will limit the right of the Executive or the Executive’s
beneficiaries to contest the validity or propriety of any such determination.
     (e) “Change in Control” means the occurrence during the Term of any of the
following events:
     (i) the Company is merged, consolidated or reorganized into or with another
Person, and immediately after giving effect to such merger, consolidation or
reorganization less than sixty-five percent (65%) of the Surviving Entity’s
Voting Stock is held in the aggregate by the holders of the Company Voting Stock
immediately prior to such transaction;
     (ii) the Company sells or otherwise transfers all or substantially all of
its assets to another Person, and as a result of such sale or transfer less than
sixty-five percent of the Surviving Entity Voting Stock immediately after such
sale or transfer is held in the aggregate by the holders of the Company Voting
Stock immediately prior to such sale or transfer;
     (iii) any individual, entity or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act) becomes the beneficial
owner (as the term “beneficial owner” is defined under Rule 13d-3 or any
successor rule or regulation promulgated under the Exchange Act) of securities
representing more than fifteen percent (15%) of the Company Voting Stock
provided, however, that:

  (1)   for purposes of this Section 1(e)(iii), the following acquisitions shall
not constitute a Change in Control: (A) any acquisition of the Company Voting
Stock directly from the Company that is approved by a majority of the Incumbent
Company Directors (defined below), (B) any acquisition of the Company Voting
Stock by the Company, and (C) any acquisition of the Company Voting Stock by a
trustee or other fiduciary holding securities under any employee benefit plan
(or related trust) sponsored or maintained by the Company or any Subsidiary of
the Company;

3



--------------------------------------------------------------------------------



 



  (2)   if any Person is or becomes the beneficial owner of 15% or more of the
combined voting power of the then-outstanding Company Voting Stock as a result
of a transaction described in clause (A) of Section 1(e)(iii)(1) above and such
person thereafter becomes the beneficial owner of any additional shares of the
Company Voting Stock representing 1% or more of the then-outstanding the Company
Voting Stock, other than in an acquisition directly from the Company that is
approved by a majority of the Incumbent Company Directors or other than as a
result of a stock dividend, stock split or similar transaction effected by the
Company in which all holders of the Company Voting Stock are treated equally,
such subsequent acquisition shall be treated as a Change in Control unless
exempted by Section 1(e)(iii)(4) below;

  (3)   a Change in Control will not be deemed to have occurred if a Person is
or becomes the beneficial owner of 15% or more of the Company Voting Stock as a
result of a reduction in the number of             shares of the Company Voting
Stock outstanding pursuant to a transaction or series of transactions that is
approved by a majority of the Incumbent Company Directors unless and until such
person thereafter becomes the beneficial owner of any additional shares of the
Company Voting Stock representing 1% or more of the then-outstanding Company
Voting Stock, other than as a result of a stock dividend, stock split or similar
transaction effected by the Company in which all holders of the Company Voting
Stock are treated equally; and

  (4)   if within 45 days of first learning a Person has acquired or is to
acquire beneficial ownership of 15% or more of the Company Voting Stock the
Company Board by majority vote of the Incumbent Company Directors (i) determines
that a Person’s acquisition of beneficial ownership of 15% or more of the
Company Voting Stock does not constitute a Change in Control and
(ii) establishes a limit (such limit to be less than 50% of the Company Voting
Stock) as to the maximum number of shares such Person may acquire before a
Change in Control shall be deemed to have occurred, then no Change in Control
shall have occurred as a result of such Person’s applicable acquisition(s);

     (iv) if, during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Company Directors (the “Incumbent
Company Directors”) cease for any reason to constitute at least a majority of
the Surviving Entity Board, as the case may be; provided, however, that for
purposes of this Section 1(e)(iv) each Director who is first elected, or first
nominated for election by the Company’s stockholders, by a vote of at least
two-thirds of the Incumbent Company Directors (or a committee thereof) then
still in office who were the Company Directors at the beginning of any such
period will be deemed to have been a Company Director at the beginning of such
period; or

4



--------------------------------------------------------------------------------



 



     (v) approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
Notwithstanding the foregoing provisions of Section 1(e)(i), 1(e)(ii) or
1(e)(iv), in the case where the individuals who constitute the Incumbent
Directors at the time a specific transaction described in Section 1(e)(i) or
1(e)(ii) is first presented or disclosed to the Company Board, will, by the
terms of the definitive agreement for that transaction, constitute at least
fifty percent (50%) of the Surviving Entity Directors immediately following
consummation of such transaction, provided that such Surviving Entity Directors
are not subject to removal following the consummation of the transaction as a
result of the terms and conditions of the transaction, then, prior to the
occurrence of any event that would otherwise constitute a Change in Control
under Section 1(e)(i), 1(e)(ii) or 1(e)(iv), the Company Board may determine by
majority vote of the Incumbent Directors that the specific transaction does not
constitute a Change in Control under Sections 1(e)(i), 1(e)(ii) and/or 1(e)(iv).
     (f) “Code” means the Internal Revenue Code of 1986, as amended.
     (g) “Committee” shall have the meaning set forth in Section 10.
     (h) “Company” means National City Corporation, a Delaware corporation, and
it’s Subsidiaries.
     (i) “Company Board” means the board of directors of the Company.
     (j) “Company Director” means a member of the Company Board.
     (k) “Company Voting Stock” means as to a particular time, the issued and
outstanding securities of the Company entitled to vote in the election of the
Company Directors.
     (l) “Competitive Activity” means the Executive’s participation, without the
written consent of an officer of the Surviving Entity, in the management of any
business enterprise if such enterprise engages in substantial and direct
competition with the Surviving Entity and such enterprise’s revenues derived
from any product or service competitive with any and all products or services of
the Surviving Entity amounted to ten percent (10%) or more of such enterprise’s
revenues for its most recently completely fiscal year and if the Surviving
Entity’s revenues from said product or service amount to ten percent 10% of the
Surviving Entity’s revenues for its most recently completed fiscal year.
“Competitive Activity” will not include (i) the mere ownership of securities in
any such enterprise and the exercise of rights appurtenant thereto and
(ii) participation in the management of any such enterprise other than in
connection with the competitive operations of such enterprise.

5



--------------------------------------------------------------------------------



 



     (m) “Employee Benefits” means the perquisites, benefits and service credit
for benefits as provided under any and all employee or retirement income and
welfare benefit policies, plans, programs or arrangements in which the Executive
is entitled to participate, including, without limitation, any stock option,
stock purchase, stock appreciation, savings, pension, supplemental executive
retirement, or other retirement income or welfare benefit, deferred
compensation, incentive compensation, group or other life, health,
medical/hospital or other insurance (whether funded by actual insurance or
self-insured by the Company), disability, salary continuation, expense
reimbursement and other employee benefit policies, plans, programs or
arrangements that may now exist or any equivalent successor policies, plans,
programs or arrangements that may be adopted hereafter, providing perquisites,
benefits and service credit for benefits equal to those provided to similarly
situated officers of the Surviving Entity.
     (n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (o) “Excise Tax” shall have the meaning set forth in Section 6(a).
     (p) “Executive” shall have the meaning set forth in the first paragraph of
this Agreement.
     (q) “Good Reason” shall have the meaning set forth in Section 3(c).
     (r) “Gross-Up Payment” shall have the meaning set forth in Section 6(a).
     (s) “Incentive Pay” means an annual amount equal to not less than the
highest aggregate (1) total award pursuant to the National City Corporation
Management Incentive Plan for Senior Officers, as amended from time to time, or
any successor or substitute, (2) plan cycle award pursuant to the National City
Corporation Long-Term Cash and Equity Incentive Plan or any successor or
substitute plan and (3) any other long-term bonus, incentive or other payments
of cash compensation, income deferrals or equity awards made in lieu of a cash
award, in addition to Base Pay, made or to be made in regard to services
rendered in any calendar year during the three (3) calendar years immediately
preceding the year in which the Change in Control occurred pursuant to any
bonus, incentive, profit-sharing, performance, discretionary pay or similar
agreement, policy, plan, program or arrangement (whether or not funded).
     (t) “Incumbent Company Directors” shall have the meaning set forth in
Section 1(e)(iv).
     (u) “Long-Term Disability” has the meaning set forth in the Long-Term
Disability Option under the National City Corporation Welfare Benefits Plan or
any successor plan in effect for, or applicable to, the Executive immediately
prior to the Change in Control.
     (v) “Payment” shall have the meaning set forth in Section 6(a).

6



--------------------------------------------------------------------------------



 



     (w) “Person” means any governmental authority, individual, partnership,
firm, corporation, limited liability company, association, trust, unincorporated
organization or other entity, as well as any syndicate or group that would be
deemed to be a person under Section 13(d)(3) or Section 14(d)(2) of the Exchange
Act.
     (x) “Separation from Service” shall have the meaning set forth in
Section 4(a).
     (y) “Severance Benefits” shall have the meaning set forth in Section 10.
     (z) “Severance Payment” shall have the meaning set forth in
Section 4(a)(1).
     (aa) “Severance Period” means the period of time commencing on the date of
an occurrence of a Change in Control and continuing until the earlier of (i) the
third anniversary of the occurrence of the Change in Control or (ii) the
Executive’s death; provided, however, that on each anniversary of the Change in
Control, the Severance Period will automatically be extended for an additional
year unless, not later than ninety (90) calendar days prior to such date, either
the Surviving Entity or the Executive shall have given written notice to the
other that the Severance Period is not to be so extended.
     (bb) “Specified Employee” shall have the meaning set forth in Section 4(a).
     (cc) “Subsidiary” means any Person that is a subsidiary within the meaning
of Section 424(f) of the Code of another Person, except for a Person that is a
subsidiary of another Person under Section 424(f) of the Code exclusively as a
result of holding a capital interest in such Person as a fiduciary with respect
to any trust, estate, conservatorship, guardianship or agency.
     (dd) “The Surviving Entity” (i) prior to a Change in Control means the
Company and (ii) after a Change in Control means the Company or any other Person
surviving or resulting from any Change in Control involving the Company, whether
direct or indirect, by purchase, merger, consolidation, reorganization or
otherwise. The Surviving Entity shall include any or all of its Subsidiaries.
     (ee) “The Surviving Entity Board” means the board of directors of the
Surviving Entity.
     (ff) “The Surviving Entity Director” means a member of the Surviving Entity
Board.
     (gg) “The Surviving Entity Voting Stock” means as to a particular time, the
issued and outstanding securities of the Surviving Entity entitled to vote in
the election of the Surviving Entity Directors.

7



--------------------------------------------------------------------------------



 



     (hh) “Term” means the period commencing as of the date hereof and expiring
as of the close of business on December 31, 2010; provided, however, that (A)
commencing on January 1, 2009 and each January 1 thereafter, the term of this
Agreement will automatically be extended for an additional year unless, not
later than September 30 of the immediately preceding year, the Company or the
Executive shall have given notice that it or the Executive, as the case may be,
does not wish to have the Term extended; (B) if a Change in Control occurs
during the Term, the Term will expire on the last day of the Severance Period;
and (C) except as otherwise provided in Section 9 below, if, prior to a Change
in Control, the Executive ceases for any reason to be employed on an active
basis with the Company, thereupon without further action, the Term shall be
deemed to have expired and this Agreement will immediately terminate and be of
no further effect. For purposes of this Section 1(w), the Executive shall not be
deemed to have ceased to be an employee of the Company by reason of the transfer
of the Executive’s employment between the Company and any of its Subsidiaries,
or among any of its Subsidiaries.
     (ii) “Termination Date” means the date the Executive’s active employment is
terminated with the Surviving Entity.
     (jj) “Total Parachute Payments” means the aggregate “present value” of the
“parachute payments,” as such terms are defined by Section 280G of the Code.
     (kk) “Trigger Amount” means the product of (i) three times the Executive’s
“base amount,” within the meaning of Section 280G of the Code, times (ii) 110%.
     (ll) “Triggering Events” shall have the meaning set forth in Section 10.
     (mm) “Underpayment” shall have the meaning set forth in Section 6(b).
     (nn) “Voluntary Resignation” means a termination by the Executive of the
Executive’s employment with the Surviving Entity by voluntarily resigning or
retiring at the Executive’s own instance without having been requested to so
resign or retire by the Surviving Entity, except a resignation or retirement by
the Executive shall not be deemed to be a “Voluntary Resignation” if it occurs
(i) at a time when the Executive is entitled to terminate the Executive’s
employment for Good Reason or (ii) during the 30 day period set forth in Section
4(a) of this Agreement.
     2. Operation of Agreement. This Agreement will be effective and binding
immediately upon its execution and delivery, but, anything in this Agreement to
the contrary notwithstanding, except as provided in the last sentence of
Section 9, this Agreement will not be operative unless and until a Change in
Control occurs during the Term, whereupon without further action, the Severance
Period shall commence and the rights and obligations of the parties hereunder
during the Severance Period shall become immediately operative.

8



--------------------------------------------------------------------------------



 



     3. Termination of Employment Following a Change in Control.
          (a) By the Surviving Entity Without Cause or For Cause. During the
Severance Period, the Surviving Entity may terminate the Executive’s employment
without Cause or for Cause.
          (b) Death. The Executive’s employment will terminate immediately upon
the Executive’s death.
          (c) By the Executive for Good Reason. During the Severance Period, the
Executive may terminate employment with the Surviving Entity for “Good Reason,”
upon the occurrence of one or more of the following events (regardless of
whether any other reason for such termination exists or has occurred, including,
without limitation, other employment):
     (i) Failure to elect or reelect or otherwise to maintain the Executive in
the office or the position, or a substantially equivalent or better office or
position, of or with the Surviving Entity, which the Executive held immediately
prior to a Change in Control, or the removal of the Executive as a Surviving
Entity Director (or any successor thereto) if the Executive shall have been a
Company Director immediately prior to the Change in Control;
     (ii) Failure of the Surviving Entity to remedy any of the following within
ten (10) calendar days of written notice thereof from the Executive: (A) a
significant adverse change in the nature or scope of the authorities, powers,
functions, responsibilities or duties attached to the position with the
Surviving Entity that the Executive held immediately prior to the Change in
Control; (B) a reduction in the aggregate of the Executive’s Base Pay and
Incentive Pay received from the Surviving Entity; or (C) the termination or
denial of the Executive’s rights to Employee Benefits or a reduction in the
scope thereof;
     (iii) A determination by the Executive (which determination will be
conclusive and binding upon the parties hereto provided it has been made in good
faith and in all events will be presumed to have been made in good faith unless
otherwise shown by the Surviving Entity by clear and convincing evidence) that a
change in circumstances has occurred following a Change in Control, including,
without limitation, a change in the scope of the business or other activities
for which the Executive was responsible immediately prior to the Change in
Control, which has rendered the Executive substantially unable to carry out, has
substantially hindered the Executive’s performance of, or has caused the
Executive to suffer a substantial reduction in, any of the authorities, powers,
functions, responsibilities or duties attached to the position held by the
Executive immediately prior to the Change in Control, which situation is not
remedied within ten (10) calendar days after written notice to the Surviving
Entity from the Executive of such determination;

9



--------------------------------------------------------------------------------



 



     (iv) The liquidation, dissolution, merger, consolidation or reorganization
of the Surviving Entity or any of its Subsidiaries that employs the Executive or
transfer of all or substantially all of its business and/or assets, unless the
successor or successors (by liquidation, merger, consolidation, reorganization,
transfer or otherwise) to which all or substantially all of its business and/or
assets have been transferred (directly or by operation of law) assumed all
duties and obligations of the Surviving Entity under this Agreement pursuant to
Section 12(a) below;
     (v) The Surviving Entity or the relevant Subsidiary that employs the
Executive relocates its principal executive offices, or requires the Executive
to have the Executive’s principal location of work changed, to any location in
excess of twenty-five (25) miles from the location thereof immediately prior to
the Change in Control, or requires the Executive to travel away from the
Executive’s office in the course of discharging the Executive’s responsibilities
or duties hereunder at least twenty percent (20%) more (in terms of aggregate
days in any calendar year or in any calendar quarter when annualized for
purposes of comparison to any prior year) than was required of the Executive in
any of the three (3) full years immediately prior to the Change in Control
without, in either case, the Executive’s prior written consent; or
     (vi) Without limiting the generality or effect of the foregoing, any
material breach of this Agreement by the Surviving Entity or any successor
thereto which is not remedied by the Surviving Entity within ten (10) calendar
days after receipt by the Surviving Entity of written notice from the Executive
of such breach.
          (d) Other Rights Not Affected. A termination of employment by the
Surviving Entity or by the Executive will not affect any rights that the
Executive or the Executive’s dependents may have pursuant to any agreement,
policy, plan, program or arrangement of the Surviving Entity providing Employee
Benefits, which rights shall be governed by the terms thereof.
     4. Severance Compensation Upon Termination.
          (a) Termination by the Surviving Entity Without Cause or By the
Executive for Good Reason or for any Reason During 30 Day Period Following First
Anniversary. If, following the occurrence of a Change in Control, (x) the
Surviving Entity terminates the Executive’s employment for any reason other than
for Cause or death during the Severance Period, (y) the Executive terminates the
Executive’s employment with Surviving Entity for Good Reason, or (z) the
Executive terminates employment with the Surviving Entity for any reason, or
without reason, during the thirty (30)-day period immediately following the
first anniversary of the Change in Control, the Surviving Entity will pay to the
Executive any accrued but unpaid Base Pay and Incentive Pay within five business
days after the Termination Date and the following amounts at the earlier of
(A) if the Executive is a “specified employee” (as such phrase is defined in
Section 409A of the Code) (“Specified Employee”) at the time of his “separation
from service” (as such phrase is defined in Section 409A of the Code)
(“Separation from Service”) with the Surviving Entity on the first day of the
seventh calendar month following the Executive’s Separation from Service or if
Executive is not a Specified Employee at the time of his Separation from Service
within fifteen days of Executive’s Separation from Service or (B) within 15 days
of the Executive’s death:

10



--------------------------------------------------------------------------------



 



     (1) A lump sum payment (the “Severance Payment”) in an amount equal to
three (3) times the sum of (X) Base Pay (at the highest rate in effect for any
period prior to the Termination Date), plus (Y) Incentive Pay; and
     (2) A lump sum payment equal to (X) 36 times the monthly COBRA medical
insurance rate for the Executive plus (Y) an additional lump sum payment equal
to the product of the lump sum payment set forth in (1) above multiplied by .25.
     There will be no right of set-off or counterclaim in respect of any claim,
debt or obligation against any payment to or benefit for the Executive provided
for in this Agreement. Without limiting the rights of the Executive at law or in
equity, if the Surviving Entity fails to make any payment or provide any benefit
required to be made or provided hereunder on a timely basis, the Surviving
Entity will pay interest on the amount or value thereof at an annualized rate of
interest equal to the “U.S. Prime Rate” as quoted from time to time during the
relevant period in the Midwest Edition of the Wall Street Journal. Such interest
will be payable as it accrues on demand. Any change in such prime rate will be
effective on and as of the date of such change. Notwithstanding any other
provision hereof, the parties’ respective rights and obligations under this
Section 4 and under Section 6 below will survive any termination or expiration
of this Agreement following a Change in Control or the termination of the
Executive’s employment following a Change in Control for any reason whatsoever.
          (b) Effect of Death While Employed by the Surviving Entity. If, while
the Executive is employed by the Surviving Entity, the Executive dies during the
Severance Period, the Surviving Entity shall pay within 30 days of the
Executive’s death to the Executive’s estate any accrued but unpaid Base Pay and
Incentive Pay due or to become due and the Surviving Entity shall not have any
further obligations to the Executive for Base Pay or Incentive Pay.
          (c) Effect of Disability While Employed by the Surviving Entity. If,
while the Executive is employed by the Surviving Entity, the Executive suffers a
Long Term Disability during the Severance Period, the Surviving Entity shall pay
to the Executive all Base Pay and Incentive Pay to which the Executive would
have been entitled had the Executive been actively employed by the Surviving
Entity to the earlier of (i) the date the Executive becomes eligible for payment
of long term disability benefits under the long term disability benefit plan of
the Company in effect immediately prior to the Change in Control or (ii) the
date of the Executive’s death and the Surviving Entity shall not have any
further obligations to the Executive for Base Pay or Incentive Pay. Anything in
this Agreement to the contrary notwithstanding, should the Executive recover
from his Long Term Disability during the Severance Period, the Surviving Entity
shall appoint the Executive to a position and on such terms such that the
Executive would not be able to terminate the Executive’s employment for Good
Reason or pay the Executive all benefits he would be entitled to had he
terminated his employment for Good Reason under this Agreement. Upon the
Executive’s recovery from a Long Term Disability, the Executive shall again be
subject to all obligations and entitled to all rights and benefits provided for
under this Agreement.

11



--------------------------------------------------------------------------------



 



          (d) Effect of Termination for Cause. If, during the Severance Period,
the Surviving Entity terminates the Executive’s employment for Cause and such
termination for Cause is sustained, the Surviving Entity may, by delivering
written notice to the Executive, immediately terminate all of its obligations to
pay Base Pay or Incentive Pay to the Executive and the Surviving Entity shall
not have any further obligations to the Executive for Base Pay or Incentive Pay.
          (e) Effect of Termination Upon the Executive’s Voluntary Resignation.
If, during the Severance Period, the Executive terminates the Executive’s
employment by Voluntary Resignation, the Surviving Entity may, upon such
termination, terminate all of its obligations to pay Base Pay or Incentive Pay
following the Termination Date, except for any Incentive Pay the Executive may
be entitled to pursuant to any applicable incentive plan and accrued but unpaid
Base Pay. The Surviving Entity shall not have any further obligations to the
Executive for Base Pay or Incentive Pay.
     5. No Mitigation Obligation. The Company hereby acknowledges that it will
be difficult and may be impossible (i) for the Executive to find reasonably
comparable employment following the Termination Date, and (ii) to measure the
amount of damages which the Executive may suffer as a result of termination of
employment hereunder. Accordingly, the payment of the severance compensation by
the Surviving Entity to the Executive in accordance with the terms of this
Agreement is hereby acknowledged by the Company to be reasonable and will be
liquidated damages, and the Executive will not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, nor will any profits, income, earnings or other benefits from any
source whatsoever create any mitigation, offset, reduction or any other
obligation on the part of the Executive hereunder or otherwise.
     6. Gross-Up Payments Deemed to be Excess Parachute Payments.
          (a) Gross-Up Payment. Anything in this Agreement to the contrary
notwithstanding, following a Change in Control, if it shall be determined by the
Accounting Firm (as contemplated by Section 6(b) below) that any payment or
distribution by the Surviving Entity or any of its affiliates to or for the
benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise pursuant to
or by reason of any other agreement, policy, plan, program or arrangement,
including, without limitation, any stock option, stock appreciation right or
similar right, or the lapse or termination of any restriction on or the vesting
or exercisability of any of the foregoing (a “Payment”), would be an “excess
parachute payment” with respect to which the Executive would be subject to the
excise tax imposed by Section 4999 of the Code (or any successor provision
thereto) by reason of being considered “contingent on a change in ownership or
control” of the Company, within the meaning of Section 280G of the Code (or any
successor provision thereto) or to any similar tax imposed by state or local
law, or any interest or penalties with respect to such tax (such tax or taxes,
together with any such interest and penalties, being hereafter collectively
referred to as the “Excise Tax”), then:
     (1) If the Total Parachute Payments do not exceed the Trigger Amount, then
the payments and benefits to be made or provided under this Agreement to the
Executive shall be reduced (reducing or eliminating the earliest payments first)
by the least amount

12



--------------------------------------------------------------------------------



 



necessary, but not in excess of 20% of the payments and benefits to be made and
provided under this Agreement, such that no Payment will be subject to Excise
Tax. If the elimination of 20% of the payments and benefits to be made or
provided under this Agreement that would otherwise be subject to the Excise Tax
is not sufficient to avoid the Excise Tax, then 20% of the payments and benefits
provided under this Agreement shall be eliminated and the Executive shall be
entitled to receive a Gross-Up Payment; provided, however, that no Gross-up
Payment shall be made with respect to the Excise Tax, if any, attributable to
any incentive stock option, as defined by Section 422 of the Code, granted prior
to the execution of the Agreement. The Gross-Up Payment shall be in an amount
such that, after payment by the Executive of all taxes (including, but not
limited to, any federal, state or local income taxes, Excise Taxes, FICA and
Medicare withholding taxes and interest or penalties imposed with respect to
such taxes), including any Excise Tax imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payment as determined after the elimination of 20% of the
payments and benefits as provided by this Section 6(a)(1).
     (2) If the Total Parachute Payments exceed the Trigger Amount, then the
Executive shall be entitled to receive an additional payment or payments
(collectively, a “Gross-Up Payment”); provided, however, that no Gross-up
Payment shall be made with respect to the Excise Tax, if any, attributable to
any incentive stock option, as defined by Section 422 of the Code, granted prior
to the execution of the Agreement. The Gross-Up Payment shall be in an amount
such that, after payment by the Executive of all taxes (including, but not
limited to, any federal, state or local income taxes, Excise Taxes, FICA and
Medicare withholding taxes and interest or penalties imposed with respect to
such taxes), including any Excise Tax imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payment.
          (b) Determinations. Subject to the provisions of Section 6(f) hereof,
all determinations required to be made under this Section 6, including whether
an Excise Tax is payable by the Executive and the amount of such Excise Tax, the
Trigger Amount, the amount by which any payment or benefit to be made or
provided under this Agreement should be reduced pursuant to Section 6(a) above,
and whether a Gross-Up Payment is required to be paid by the Surviving Entity to
the Executive and the amount of such Gross-Up Payment, if any, shall be made by
the Accounting Firm. The Surviving Entity shall direct the Accounting Firm to
submit its determination and detailed supporting calculations to both the
Surviving Entity and the Executive within fifteen (15) calendar days after the
Termination Date, if applicable, and any such other time or times as may be
requested by the Surviving Entity or the Executive. If the Accounting Firm
determines that any Excise Tax is payable by the Executive pursuant to Section
6(a) above, the Surviving Entity shall pay the required Gross-Up Payment to the
Executive within five (5) business days after receipt of such determination and
calculations with respect to any Payment to the Executive. If the Accounting
Firm determines that no Excise Tax is payable by the Executive, it shall, at the
same time as it makes such determination, furnish the Surviving Entity and the
Executive an opinion that the Executive has substantial authority not to report
any Excise Tax on the Executive’s federal, state or local income or other tax
return. As a result of the uncertainty in

13



--------------------------------------------------------------------------------



 



the application of Section 4999 of the Code (or any successor provision thereto)
and the possibility of similar uncertainty regarding applicable state or local
tax law at the time of any determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Surviving
Entity should have been made (an “Underpayment”), consistent with the
calculations required to be made hereunder. In the event the Surviving Entity
exhausts or fails to pursue its remedies pursuant to Section 6(f) hereof and the
Executive thereafter is required to make a payment of any Excise Tax (including
if an Underpayment results because there is a determination that an Excise Tax
is due (i) after having reduced the payments or benefits made or provided under
this Agreement pursuant to Section 6(a) above as calculated by the Accounting
Firm or (ii) where the Accounting Firm determined that the Total Parachute
Payments were not subject to the Excise Tax), the Executive shall direct the
Accounting Firm to determine the amount of the Underpayment that has occurred
and to submit its determination and detailed supporting calculations to both the
Surviving Entity and the Executive as promptly as possible. Any such
Underpayment together with any applicable interest or penalties shall be
promptly paid by the Surviving Entity to, or for the benefit of, the Executive
within five (5) business days after receipt of such determination and
calculations. Notwithstanding any other provisions to this Section 6 to the
contrary, all taxes described in this Section 6 shall be paid or reimbursed no
later than 30 days following the remittance of the applicable taxes or, in the
case of reimbursement of expenses incurred due to a tax audit or litigation to
which there is no remittance of taxes, no later than 30 days after the audit is
completed or there is a final and nonappealable settlement or other resolution
of the litigation in accordance with Treasury Regulation Section 1.409A-3(i)(v).
Any expenses, including interest and penalties assessed on the taxes described
in this Section 6, incurred by the Executive shall be reimbursed promptly after
the Executive submits evidence of the incurrence of such expenses, which
reimbursement in no event will be later than the 30 days after the end of the
year in which the Executive incurs the expense, and each provision of
reimbursements pursuant to this Section 6 shall be considered a separate payment
and not one of a series of payments for purposes of Section 409A. Any expense
reimbursed by the Company in one taxable year in no event will affect the amount
of expenses required to be reimbursed by the Company in any other taxable year.
          (c) Cooperation. The Surviving Entity and the Executive shall each
provide the Accounting Firm access to and copies of any books, records and
documents in the possession of the Surviving Entity or the Executive, as the
case may be, reasonably requested by the Accounting Firm, and otherwise
cooperate with the Accounting Firm in connection with the preparation and
issuance of the determinations and calculations contemplated by Sections 6(a)
and 6(b) hereof. Any determination by the Accounting Firm as to the amount of
the Gross-Up Payment shall be binding upon the Surviving Entity and the
Executive.
          (d) Tax Reporting. The federal, state and local income or other tax
returns filed by the Executive shall be prepared and filed on a consistent basis
with the determination of the Accounting Firm with respect to the Excise Tax
payable by the Executive. The Executive shall make proper payment of the amount
of any Excise Tax, and at the request of the Surviving Entity, provide to the
Surviving Entity true and correct copies (with any amendments) of the
Executive’s federal income tax return as filed with the Internal Revenue Service
and corresponding state and local tax returns, if relevant, as filed with the
applicable taxing authority, and such other

14



--------------------------------------------------------------------------------



 



documents reasonably requested by the Surviving Entity, evidencing such payment.
If prior to the filing of the Executive’s federal income tax return, or
corresponding state or local tax return, if relevant, the Accounting Firm
determines that the amount of the Gross-Up Payment should be reduced, the
Executive shall within five (5) business days pay to the Surviving Entity the
amount of such reduction.
          (e) Fees and Expenses of the Accounting Firm. The fees and expenses of
the Accounting Firm for its services in connection with the determinations and
calculations contemplated by Sections 6(a) and 6(b) hereof shall be borne by the
Surviving Entity. If such fees and expenses are initially paid by the Executive,
the Surviving Entity shall reimburse the Executive the full amount of such fees
and expenses within five business days after receipt from the Executive of a
statement therefore and reasonable evidence of his payment thereof.
          (f) Claims. The Executive shall notify the Surviving Entity in writing
of any claim by the Internal Revenue Service or any other taxing authority that,
if successful, would require the payment by the Surviving Entity of a Gross-Up
Payment. Such notification shall be given as promptly as practicable but no
later than ten (10) business days after the Executive actually receives notice
of such claim and the Executive shall further apprise the Surviving Entity of
the nature of such claim and the date on which such claim is requested to be
paid (in each case, to the extent known by the Executive). The Executive shall
not pay such claim prior to the earlier of (i) the expiration of the thirty (30)
-calendar-day period following the date on which the Executive gives such notice
to the Surviving Entity and (ii) the date that any payment of such amount with
respect to such claim is due. If the Surviving Entity notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
claim, the Executive shall:
     (i) provide the Surviving Entity with any written records or documents in
the Executive’s possession relating to such claim reasonably requested by the
Surviving Entity;
     (ii) take such action in connection with contesting such claim as the
Surviving Entity shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney competent in respect of the subject matter and
reasonably selected by the Surviving Entity;
     (iii) cooperate with the Surviving Entity in good faith in order
effectively to contest such claim; and
     (iv) permit the Surviving Entity to participate in any proceedings relating
to such claim;
provided, however, the Surviving Entity shall bear and pay directly all costs
and expenses (including interest and penalties) incurred in connection with such
contest and shall indemnify and hold harmless the Executive, on an after-tax
basis, for and against any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Section 6(f), the

15



--------------------------------------------------------------------------------



 



Surviving Entity shall control all proceedings taken in connection with the
contest of any claim contemplated by this Section 6(f) and, at its sole option,
may pursue or forego any and all administrative appeals, proceedings, hearings
and conferences with the taxing authority in respect of such claim (provided,
however, that the Executive may participate therein at the Executive’s own cost
and expense) and may, at its option, either direct the Executive to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Surviving Entity shall determine; provided, however, if
the Surviving Entity directs the Executive to pay the tax claimed and sue for a
refund, the Surviving Entity shall advance the amount of such payment to the
Executive on an interest-free basis and shall indemnify and hold the Executive
harmless, on an after-tax basis, from any Excise Tax or income or other tax,
including interest or penalties with respect thereto, imposed with respect to
such advance; and provided further, however, any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which the contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Surviving Entity’s control of
any such contested claim shall be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and the Executive shall be entitled
to settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.
          (g) Refund. If, after the receipt by the Executive of an amount
advanced by the Surviving Entity pursuant to Section 6(f) hereof, the Executive
receives any refund with respect to such claim, the Executive shall (subject to
the Surviving Entity’s complying with the requirements of Section 6(f) hereof)
promptly pay to the Surviving Entity the amount of such refund (together with
any interest paid or credited thereon after any taxes applicable thereto). If,
after the receipt by the Executive of an amount advanced by the Surviving Entity
pursuant to Section 6(f) hereof, a determination is made that the Executive
shall not be entitled to any refund with respect to such claim and the Surviving
Entity does not notify the Executive in writing of its intent to contest such
denial or refund prior to the expiration of thirty (30) calendar days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of any such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid by the Surviving
Entity to the Executive pursuant to this Section 6.
     7. Internal Revenue Code Section 409A. To the extent applicable, the
parties intend that this Agreement comply with the provisions of Section 409A of
the Code. This Agreement shall be administered in a manner consistent with this
intent. Each party is responsible for reviewing this Agreement for compliance
with Section 409Aof the Code and neither party is indemnifying the other party
with respect to any consequences with respect to Section 409A of the Code.
     8. Legal Fees and Expenses. It is the intent of the Company that the
Executive not be required to incur legal fees and the related expenses
associated with the interpretation, enforcement or defense of the Executive’s
rights under this Agreement by litigation or otherwise because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to the Executive hereunder. Accordingly, if it should appear to the
Executive that the

16



--------------------------------------------------------------------------------



 



Surviving Entity has failed to comply with any of its obligations under this
Agreement or in the event that the Surviving Entity or any other Person takes or
threatens to take any action to declare this Agreement void or unenforceable, or
institutes any litigation or other action or proceeding designed to deny, or to
recover from, the Executive the benefits provided or intended to be provided to
the Executive hereunder, the Surviving Entity irrevocably authorizes the
Executive from time to time to retain counsel of the Executive’s choice, at the
expense of the Surviving Entity as hereafter provided, to advise and represent
the Executive in connection with any such interpretation, enforcement or
defense, including without limitation the initiation or defense of any
litigation or other legal action, whether by or against the Surviving Entity or
any director, officer, stockholder or other person affiliated with the Surviving
Entity, in any jurisdiction. Notwithstanding any existing or prior
attorney-client relationship between the Surviving Entity and such counsel, the
Surviving Entity irrevocably consents to the Executive’s entering into an
attorney-client relationship with such counsel, and in that connection the
Surviving Entity and the Executive agree that a confidential relationship shall
exist between the Executive and such counsel. Without respect to whether the
Executive prevails, in whole or in part, in connection with any of the
foregoing, the Surviving Entity will pay and be solely financially responsible
for any and all attorneys’ and related fees and expenses incurred by the
Executive in connection with any of the foregoing during the period of time
beginning on a Change in Control and ending 15 years after the Executive’s
Separation from Service. Such payments will be made within five business days
after delivery of the Executive’s written request for payment, accompanied by
such evidence of fees and expenses incurred as the Surviving Entity may
reasonably require. Notwithstanding anything herein to the contrary, the legal
fees and the related expenses associated with the interpretation, enforcement or
defense of the Executive’s rights under this Agreement contemplated by this
Section 8 shall be made no later than the end of the calendar year following the
calendar year in which the expenses were incurred and the amount so reimbursed
shall not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year.
     9. Employment Rights; Termination Prior to Change in Control. Nothing
expressed or implied in this Agreement will create any right or duty on the part
of the Surviving Entity or the Executive to have the Executive remain in the
employment of the Surviving Entity prior to or following any Change in Control.
Any termination of employment of the Executive or the removal of the Executive
from the office or position in the Company following the commencement of any
discussion with a third Person that ultimately results in a Change in Control
shall be deemed to be a termination or removal of the Executive after a Change
in Control for purposes of this Agreement.
     10. Transaction Not Constituting Change in Control. In the event of a
transaction described in Section 1(e)(i) or 1(e)(ii) above that would constitute
a Change in Control but for a determination by the Company Board pursuant to
Section 1(e) above that such transaction does not constitute a Change in
Control, prior to consummation of such transaction, the chief executive officer
of the Company shall provide the Compensation and Organization Committee of the
Company Board (the “Committee”) the proposed management organization for the
Surviving Entity. The chief executive officer shall also advise the Committee
with respect to the Executive’s

17



--------------------------------------------------------------------------------



 



position in the proposed management organization. The Committee shall then
determine if the Executive’s employment will be terminated or the Executive will
be assigned to a position of reduced responsibilities, required to change his
principal location of work or suffer a reduction in the aggregate of Base Pay
and Incentive Pay as contemplated by Section 3(c) hereof (the “Triggering
Events”) within a period of two (2) years following consummation of the
transaction. If the Committee determines that there will be a Triggering Event
for the Executive, then upon termination of the Executive’s employment by the
Surviving Entity or upon the Executive’s resignation, if such resignation occurs
within ninety (90) days following the occurrence of the event constituting any
of the Triggering Events the Executive shall be paid the following: (i) the full
amount of severance compensation provided by Sections 4(a), 6 and 8 above,
payable in accordance with the provisions of such Sections, and (ii) an amount
equal to the cash payment (determined prior to taking into account any
pre-existing election(s) by the Executive to have any portion of his award(s)
deferred) the Executive would be paid pursuant the National City Corporation
Management Incentive Plan for Senior Officers, as amended from time to time, the
National City Corporation Long-Term Cash and Equity Incentive Plan, as amended
from time to time, and any successor short term or long term plans adopted by
the Company from time to time had a Change in Control occurred on the day
preceding the Executive’s Termination Date, payable in accordance with Section
4(a) above (the “Severance Benefits”). Further, if the Committee determines that
the Executive will not be subject to any of the Triggering Events and within two
years following the Committee’s determination the Executive experiences a
Triggering Event, other than termination for Cause, then the Executive shall be
entitled to the Severance Benefits following termination of Executive’s
employment by the Surviving Entity or following the Executive’s resignation, if
such resignation occurs within ninety (90) days following the occurrence of the
Triggering Event. Notwithstanding any other provisions of this Section 10, if
the Executive has made any pre-existing deferral elections with respect to any
portion of the short term or long term awards referred to in clause (ii) above,
the payment of an equivalent portion of the amount to be paid pursuant to clause
(ii) above shall be paid in accordance such pre-existing elections. Any amounts
that may be credited to a deferred compensation plan pursuant to this section
shall be one hundred percent vested at the time of the crediting.
     11. Withholding of Taxes. The Surviving Entity shall withhold from any
amounts payable under this Agreement all federal, state, city or other taxes as
the Surviving Entity is required to withhold pursuant to any law or government
regulation or ruling and all additional amounts the Executive has authorized the
Surviving Entity to withhold.
     12. Successors and Binding Agreement.
          (a) The Surviving Entity will require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the Surviving Entity, by
agreement in form and substance satisfactory to the Executive, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Surviving Entity would be required to perform if no such succession
had taken place. This Agreement will be binding upon and inure to the benefit of
the Surviving Entity and any successor to the Surviving Entity, including,
without limitation, any Person acquiring, directly or indirectly, all or
substantially all of the business or assets of the Surviving Entity, whether by

18



--------------------------------------------------------------------------------



 



purchase, merger, consolidation, reorganization or otherwise (and such successor
shall thereafter be deemed the “The Surviving Entity” for the purposes of this
Agreement), but will not otherwise be assignable, transferable or delegable by
the Surviving Entity.
          (b) This Agreement will inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.
          (c) This Agreement is personal in nature and neither of the parties
hereto shall, without the prior written consent of the other, assign, transfer
or delegate this Agreement or any rights or obligations hereunder except as
expressly provided in Sections 12(a) and 12(b) hereof. Without limiting the
generality or effect of the foregoing, the Executive’s right to receive payments
hereunder will not be assignable, transferable or delegable, whether by pledge,
creation of a security interest, or otherwise, other than by a transfer by the
Executive’s will or by the laws of descent and distribution and, in the event of
any attempted assignment or transfer contrary to this Section 12(c), the
Surviving Entity shall have no liability to pay any amount so attempted to be
assigned, transferred or delegated.
     13. Notices. For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic or facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as Federal
Express or UPS, addressed to the Surviving Entity (to the attention of the
Secretary of the Surviving Entity) at its principal executive office and to the
Executive at the Executive’s principal residence, or to such other address as
any party may have furnished to the other in writing and in accordance herewith,
except that notices of changes of address shall be effective only upon receipt.
     14. Governing Law. The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such State.
     15. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.
     16. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Executive and the Surviving Entity. No waiver by either
party hereto at any time of any breach by the other party hereto or compliance
with any condition or provision of this Agreement to be

19



--------------------------------------------------------------------------------



 



performed by such other party will be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. No
agreements or representations, oral or otherwise, expressed or implied with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement. References to Sections in this
Agreement are to references to Sections of this Agreement unless otherwise
indicated.
     17. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.
      
      
          IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the date first above written.

              NATIONAL CITY CORPORATION


 
  By:    
 
     
 
Peter E. Raskind
President and CEO



     
 
  «Name»    

20